        Case 8:20-cv-01468 Document 1 Filed 06/26/20 Page 1 of 11 PageID 1



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA


WADE T. UGLAND                      )
301 C Street, #3475                 )
Yuma, AZ 85365                      )
                                    )
       and                          )
                                    )               Civil Action No.:
TONY E. ACHESON                     )
14374 E 53rd Street                 )
Yuma, AZ 85367                      )
                                    )
       and                          )
                                    )
MARC McCALL                         )
6342 Rolling Tree Street            )
Jacksonville, FL 32222              )
                                    )
               Plaintiffs,          )
                                    )
       v.                           )
                                    )
LOCKHEED MARTIN                     )
CORPORATION                         )
1040 S Parkway Frontage Road        )
Lakeland, FL 33813                  )
                                    )
               Defendant.           )
___________________________________ )


     COMPLAINT FOR VIOLATIONS OF THE FAIR LABOR STANDARDS ACT

        Plaintiffs Wade T. Ugland, Tony E. Acheson and Marc McCall (collectively, “Plaintiffs”)

bring this action against their former employer, Defendant Lockheed Martin Corporation

(“Lockheed”), for its failure to pay proper compensation to them for their performance of overtime

work.
       Case 8:20-cv-01468 Document 1 Filed 06/26/20 Page 2 of 11 PageID 2



                                     NATURE OF THE CASE

        1.      Plaintiffs bring this action for declaratory, monetary, and other appropriate relief to

redress Lockheed’s intentional violations of Plaintiffs’ rights under the Fair Labor Standards Act,

29 U.S.C. § 201, et seq. (“FLSA”).

        2.      Plaintiffs were not paid full wages for all hours worked or overtime compensation

at a rate not less than one and one-half (1.5) times the regular rate at which they were employed

for work performed beyond forty (40) hours per workweek, as required by the FLSA for at least

three (3) years prior to the filing of this action (referred to herein as the “Look-Back Period”).

        3.      Lockheed’s policy and practice was to deny earned wages and overtime pay.

Lockheed’s failure to pay Plaintiffs their earned wages and overtime compensation has been

deliberate and violated the FLSA.

                                  JURISDICTION AND VENUE

        4.      The FLSA authorizes claims by private parties to recover damages for violations of

the FLSA’s wage and hour provisions. Jurisdiction over this FLSA action is based upon 29 U.S.C.

§ 216(b) and 28 U.S.C. § 1331.

        5.      Lockheed is subject to personal jurisdiction in this District as it maintains a place

of business in this District, regularly does business in this District, and employed Plaintiffs through

its place of business in this District.

        6.      Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(b) and (c), as

Lockheed resides in this District and because a substantial part of the events giving rise to the

claims herein occurred in this District.




                                                  2
       Case 8:20-cv-01468 Document 1 Filed 06/26/20 Page 3 of 11 PageID 3



                                             PARTIES

       7.      Lockheed is an American aerospace, defense, arms, security, and advanced

technologies company with worldwide interests. It is the world’s largest defense contractor.

       8.      Lockheed provides services in connection with unmanned aerial vehicles (“UAV”),

unmanned aerial systems (“UAS”), and surveillance and video/imagery solutions. UAV are more

commonly known as “drones.”

       9.      Lockheed provides services in connection with a UAS named “Aerostat”—a

helium-filled, tethered implementation utilized for surveillance projects.

       10.     For its work with the Aerostat, Lockheed employed Field Engineers (Level 1),

Associate Field Engineers (Level 2), and Senior Field Engineers (Level 3). The Plaintiffs in this

action were Senior Field Engineers.

       11.     Lockheed was the “employer” of Plaintiffs as that term is defined by Section 203

of the FLSA.

       12.     Lockheed employed and directed Plaintiffs out of the Lakeland, FL office. It

controlled the terms and conditions of their employment and had involvement with the assignment

and direction of their job duties and responsibilities, their pay including the rate of pay, and method

by which the pay was computed.

       13.     Plaintiff Ugland was employed by Lockheed and held the positon of Senior Field

Engineer from 2007 through September 2019, when he was laid off. He performed services for

Lockheed in Arizona and Kentucky.

       14.     Plaintiff Ugland was an “employee” of Lockheed as that term is defined by Section

203 of the FLSA.




                                                  3
       Case 8:20-cv-01468 Document 1 Filed 06/26/20 Page 4 of 11 PageID 4



       15.     Plaintiff Acheson was employed by Lockheed and held the positon of Senior Field

Engineer from in or about May, 2018 through September 2019, when he was laid off. He

performed services for Lockheed in Arizona and abroad.

       16.     Plaintiff Acheson was an “employee” of Lockheed as that term is defined by

Section 203 of the FLSA.

       17.     Plaintiff McCall was employed by Lockheed and held the positon of Senior Field

Engineer from in or about August 2018 through September 2019, when he was laid off. He

performed services for Lockheed in Arizona and Kentucky.

       18.     Plaintiff McCall was an “employee” of Lockheed as that term is defined by Section

203 of the FLSA.

                                   STATEMENT OF FACTS

       19.     During the Look-Back Period, Lockheed improperly classified Plaintiffs as

“exempt” from the requirements of the FLSA thereby denying them proper wages and overtime

compensation for hours worked in excess of forty per workweek, as required by the FLSA.

       20.     In the alternative, if during the Look-Back Period, Lockheed classified Plaintiffs as

“non-exempt” from the requirements of the FLSA, it failed to pay them proper wages and overtime

compensation for hours worked in excess of forty per workweek, as required by the FLSA.

       21.     During the Look-Back Period, Lockheed violated the FLSA by failing to

compensate Plaintiffs at a rate not less than one and one-half (1.5) times the regular rate for work

performed in excess of forty hours per workweek.

       22.     In typical workweeks, with the knowledge, permission, and mandate of their

superiors and management, Plaintiffs worked forty hours, worked extra hours during such forty-




                                                 4
         Case 8:20-cv-01468 Document 1 Filed 06/26/20 Page 5 of 11 PageID 5



hour weeks, and were not properly compensated for extra hours beyond forty hours they worked

during those forty-hour weeks.

         23.   Within the Look-Back Period, Plaintiffs typically worked forty hours each

workweek, worked extra hours during such forty-hour week, and were not properly compensated

for extra hours beyond forty hours they worked during those forty-hour weeks.

         24.   For each workweek, Plaintiffs recorded their hours worked in Lockheed’s computer

timekeeping system.

         25.   Lockheed’s computer timekeeping system will show the many workweeks during

which Plaintiffs worked forty hours, worked extra hours during such forty-hour weeks, and were

not properly compensated for extra hours beyond forty hours they worked during those forty-hour

weeks.

         26.   Lockheed’s payroll records will show that Plaintiffs were not properly paid for the

extra hours in excess of forty per workweek for the many workweeks during which they worked

more than forty hours.

         27.   Plaintiffs were required to work in 13-hour shifts. There is a day shift from 6:00

a.m. to 6:00 p.m. and a night shift from 6:00 p.m. to 6:00 a.m., plus one hour for drive time.

         28.   Plaintiffs’ primary job duties were to work outside at the job sites along with other

Field Engineers, monitor the work activity and perform routine, manual tasks to operate the

Aerostat. More specifically, Plaintiffs—

               (a)       upon arrival to the site, attended a briefing with the incoming Field

Engineers and those from the outgoing shift concerning the status of the mission and weather

conditions;

               (b)       inspected the system and equipment along with the other Field Engineers;



                                                 5
        Case 8:20-cv-01468 Document 1 Filed 06/26/20 Page 6 of 11 PageID 6



               (c)    conferred with the other Field Engineers about the current weather

conditions and whether or not to fly the Aerostat;

               (d)    sat in the Ground Control Station along with the other Field Engineers and

rotated with them in the operation of the surveillance cameras on the Aerostat, monitoring the

telemetry, condition of the Aerostat, wind conditions and helium levels during the flight;

               (e)    followed instructions and orders from the Site Lead;

               (f)    prepared logs and other reports; and

               (g)    showed newly hired Field Engineers how to perform certain work tasks.

        29.    Plaintiffs consistently worked in excess of forty hours each workweek with the

knowledge, permission, and mandate of Lockheed.

        30.    As part of its regular business practice, Lockheed engaged in a pattern, practice,

and/or policy of violating the FLSA.

        31.    Lockheed’s unlawful conduct detailed in this Complaint was pursuant to a

corporate policy or practice of minimizing labor costs by violating the FLSA.

        32.    Lockheed committed the above-described FLSA violations as a result of its own

improper classification of Plaintiffs as “exempt,” when they should have been classified as non-

exempt under the FLSA.

        33.    Alternatively, if Lockheed classified Plaintiffs as “non-exempt,” it violated the

FLSA by failing to pay them a rate not less than one and one-half (1.5) times the regular rate for

work performed in excess of forty hours per workweek.

        34.    Plaintiffs did not fit into any exemption under the FLSA and, therefore, any

classification of them as exempt from overtime compensation was improper and violated the

FLSA.



                                                6
       Case 8:20-cv-01468 Document 1 Filed 06/26/20 Page 7 of 11 PageID 7



       35.     Plaintiffs were not paid on a salary basis. Their weekly pay was calculated by

multiplying the number of hours by their hourly rate.

       36.     Plaintiffs were not paid a predetermined, guaranteed minimum weekly salary.

       37.     Plaintiffs’ weekly pay changed based on the number of hours worked. If the

number of hours worked in a week was less than forty, Plaintiffs were required to apply accrued,

unused paid time off in order to reach the forty hours.

       38.     The Senior Field Engineers, Associate Field Engineers and Field Engineers were

all paid in the same fashion, to wit – weekly pay was calculated by multiplying the number of

hours by their hourly rate.

       39.     Plaintiffs did not manage the enterprise.

       40.     Plaintiffs did not customarily or regularly direct the work of other full-time

employees of Lockheed, nor did they have any authority to hire or fire other employees.

       41.     Plaintiffs worked outside in the field with their hands. They did not perform office

or non-manual work directly related to the management or general business operations of

Lockheed.

       42.     Plaintiffs were not required to exercise discretion and independent judgment with

respect to matters of significance.

       43.     Plaintiffs’ primary duty did not include the performance of work requiring

advanced knowledge—work which was predominantly intellectual. Knowledge possessed by

Plaintiffs and utilized for their work was not in a field of science or learning, nor was it acquired

by a prolonged course of specialized intellectual instruction.

       44.     Plaintiffs did not perform work typically associated with computer systems

analysts, computer programmers, software engineers or other similarly skilled workers in the



                                                 7
       Case 8:20-cv-01468 Document 1 Filed 06/26/20 Page 8 of 11 PageID 8



computer field. Further, Plaintiffs’ primary duty did not include the design, development, and/or

creation of computer systems or programs.

       45.      Lockheed repeatedly misrepresented the true nature of compensation to Plaintiffs,

thereby failing to disclose and consciously concealing their true non-exempt status under the FLSA

and their entitlement to receive full wages and proper compensation for their overtime work.

       46.      Those actions were deliberately taken to confuse and deceive Plaintiffs regarding

their entitlement to fair and full compensation for their work. Plaintiffs relied upon Lockheed’s

misrepresentations.

       47.      Lockheed did not make a good faith effort to comply with the FLSA as related to

its compensation of Plaintiffs.

       48.      As a direct and proximate result of Lockheed’s unlawful acts, Plaintiffs suffered

damages by being deprived of wages and overtime compensation in amounts to be determined at

trial, and are entitled to recovery of such amounts, liquidated damages, interest, costs, attorneys’

fees, and other compensation pursuant to the FLSA.

                                          COUNT ONE
                                  FAIR LABOR STANDARDS ACT

       49.      Plaintiffs incorporate by reference the factual allegations in ¶¶ 7-48 as if fully set

forth herein.

       50.      At all times relevant hereto, Lockheed was the “employer” of Plaintiffs within the

meaning of § 203(d) of the FLSA.

       51.      At all times relevant hereto, Lockheed was an employer/enterprise engaged in

interstate commerce and/or the production of goods for commerce within the meaning of §§ 206(a)

and 207(a) of the FLSA.




                                                  8
        Case 8:20-cv-01468 Document 1 Filed 06/26/20 Page 9 of 11 PageID 9



        52.    At all times relevant hereto, Lockheed employed Plaintiffs within the meaning of

the FLSA.

        53.    At all relevant times hereto, Lockheed has had gross revenues in excess of

$500,000.00.

        54.    Because Lockheed willfully violated the FLSA by misclassifying Plaintiffs, a three-

year (3) statute of limitations applies to such violations pursuant to § 255 of the FLSA.

        55.    Lockheed violated the FLSA by misclassifying Plaintiffs as “exempt” employees,

thereby failing and refusing to pay the proper hourly wage computation of Plaintiffs in accordance

with § 206 and § 207 of the FLSA.

        56.    In typical workweeks, with the knowledge, permission, and mandate of their

superiors and management at Lockheed, Plaintiffs worked forty hours, work/worked extra hours

during such forty-hour weeks, and were not properly compensated for extra hours beyond forty

hours they worked during those forty-hour weeks.

        57.    Within the Look-Back Period, Plaintiffs typically worked more than forty hours

each workweek, worked extra hours during such forty-hour week, and were not properly

compensated for extra hours beyond forty hours they worked during those forty-hour weeks.

        58.    At all times relevant hereto, Lockheed had a policy and practice of refusing to pay

wages for all hours worked as well as overtime compensation to Plaintiffs for their hours worked

in excess of forty hours per workweek.

        59.    As a direct and proximate result of Lockheed’s violations of the FLSA, Plaintiffs

suffered damages as they did not receive compensation to which they were entitled pursuant to the

FLSA.




                                                 9
        Case 8:20-cv-01468 Document 1 Filed 06/26/20 Page 10 of 11 PageID 10



                                     PRAYER FOR RELIEF

         WHEREFORE, Plaintiffs pray for the following relief:

                (A)     a determination that the practices, policies, and patterns complained of

herein were unlawful under the FLSA;

                (B)     an award of damages, in an amount to be determined at trial, including

unpaid back wages as well as liquidated damages pursuant to the FLSA and regulations of the U.S.

Department of Labor promulgated pursuant to the FLSA;

                (C)     penalties available under applicable law;

                (D)     pre- and post-judgment interest, as provided by law;

                (E)     reasonable attorney’s fees and costs of suit, including expert fees; and

                (F)     such other legal and equitable relief as this Court may deem just and proper.

                                  DEMAND FOR JURY TRIAL

         Plaintiffs demand a trial by jury on all claims and issues triable as a matter of right by a

jury.

Dated: June 26, 2020

                                               RESPECTFULLY SUBMITTED,

                                               /s/ Joshua R. Gale
                                               Joshua R. Gale, Esquire
                                               Florida Bar # 63283
                                               WIGGINS CHILDS PANTAZIS
                                               FISHER GOLDFARB LLC
                                               101 N. Woodland Blvd. Ste. 600
                                               DeLand, Florida 32720
                                               Telephone: (386) 675-6946
                                               Facsimile: (386) 675-6947
                                               Email: JGale@wigginschilds.com

                                               Attorney for Plaintiff and Plaintiff Class




                                                 10
     Case 8:20-cv-01468 Document 1 Filed 06/26/20 Page 11 of 11 PageID 11



OF COUNSEL:
D. G. Pantazis, Jr.
WIGGINS CHILDS PANTAZIS
FISHER GOLDFARB LLC
The Kress Building
301 Nineteenth Street North
Birmingham, Alabama 35203
Telephone:     (205) 314-0557
Email: dgpjr@wigginschilds.com

Peter R. Rosenzweig
KLEINBARD LLC
1717 Arch Street, 5thh Floor
Philadelphia, Pennsylvania 19103
Telephone:     (267) 443-4120
Email: prosenzweig@kleinbard.com


SERVE DEFENDANTS BY CERTIFIED MAIL:
Lockheed Martin Corporation
1040 S. Parkway Frontage Road
Lakeland, Florida 33813




                                      11
